Citation Nr: 0938199	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  98-00 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial rating in excess 30 percent for 
posttraumatic stress disorder (PTSD) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an October 1996 
rating decision of the VA Regional Office in St. Paul, 
Minnesota that granted service connection for PTSD, evaluated 
as 30 percent disabling from October 20, 1993.  The veteran 
appealed for a higher initial disability evaluation.  
Therefore, analysis of this issue requires consideration of 
the rating to be assigned effective from the date of award of 
service connection. See Fenderson v. West, 12 Vet. App. 119 
(1999).

The case was remanded for further development by decisions of 
the Board dated in September 2003, January 2006, and March 
2008.


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  PTSD is manifested by symptoms that include chronic 
anxiety and depression, sleep disturbance, nightmares, 
isolation behaviors, episodic impulse binging, survivor's 
guilt, hypervigilance, and startle response which result in a 
reduction in initiative, flexibility, and efficiency and 
reliability levels that produces no more than definite 
industrial impairment, or occupational and social impairment 
with occasional decrease in work efficiency.

3.  The Veteran has failed to report for at least five VA 
examinations scheduled for him since 1998, as well as two 
personal hearings in 2001, and has not corresponded with VA 
since December 2000 when he agreed to report for a personal 
hearing.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD are not met. 38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2009); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

2.  The veteran has abandoned his claim with respect to the 
issue of entitlement to an initial rating in excess of 30 
percent for PTSD. 38 C.F.R. § 3.158(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that symptoms associated with his 
service-connected PTSD are more severely disabling than 
reflected by the currently assigned disability evaluation and 
warrant a higher rating. 

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For an 
increased compensation issue, 38 U.S.C.A. § 5103(a) requires 
at a minimum that the Secretary notify the claimant that to 
substantiate a claim, the claimant must provide or ask the 
Secretary to obtain medical or lay evidence demonstrating a 
worsening or increase in severity of the disability. See 
Vazquez-Flores v. Peake, 33 Vet.App. 27 (2008).

The Board observes that the duty to notify the Veteran was 
not satisfied prior to the initial unfavorable decision on 
the claim under consideration because the VCAA was enacted 
subsequent to the initial adjudication of the claim.  Under 
such circumstances, VA's duty to notify may not be "satisfied 
by various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim. 
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied in 
letters sent to the appellant in August 2004, November 2006 
and May 2008 that fully addressed the required notice 
elements.  Although the notice letters were not sent before 
the initial AOJ decision in this matter, the Board finds that 
this was not prejudicial to the appellant because the actions 
taken by VA after providing notice essentially cured the 
initial lack of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the matter in 
supplemental statements of the case, most recently in July 
2009 after adequate notice was provided.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
decide the appeal as the timing error does not affect the 
essential fairness of the adjudication.  

The Board finds that all necessary development has been 
accomplished to the extent possible.  The RO has made 
extraordinary efforts to assist the appellant in obtaining 
evidence to substantiate the claim for a higher rating.  He 
was afforded a comprehensive VA compensation and pension 
psychiatric evaluation in 1994, and extensive VA outpatient 
clinical records dating through 1997 have been associated 
with the claims folder.  The reports of private psychological 
evaluations dated in 1996 and 1997 for Social Security 
disability purposes have also been received.  The appellant 
has been scheduled for at least five VA compensation 
examinations since 1998 to which he has not reported, and was 
scheduled for two personal hearings which he did not attend.  
No reasons were provided for his failure to appear on any of 
those occasions.  The whole of the evidence has been 
carefully considered, including the veteran's statements.  
Under the circumstances, the Board finds that VA has made the 
required efforts to assist the appellant in obtaining the 
evidence necessary to substantiate the claim.  It is found 
that no further assistance from VA would aid the Veteran in 
substantiating the claim, and that VA does not have a duty to 
assist that is unmet as to this claim. See 38 U.S.C.A. 
§ 5103A (a) (2); see also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  The claim is ready to be considered on the 
merits.

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2009).

The Veteran's entire history is reviewed when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward. See Fenderson v. West, 12 Vet. App. 
119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2009).

The Veteran is currently in receipt of a 30 percent 
disability rating for PTSD, effective from October 20, 1993. 

The Board points out that during the pendency of this appeal, 
the applicable rating criteria for mental disorders, 38 
C.F.R. § 4.125 et. seq., were amended effective November 7, 
1996. See 61 Fed. Reg. 52,695 (October 8, 1996).  In addition 
to modifying the rating criteria, the amendment also provided 
that the diagnoses and classification of mental disorders 
must be in accordance with DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (1994)). See 38 C.F.R. §§ 4.125 through 
4.130 (2009).  The Veteran has been apprised of both "old" 
and new rating criteria.

The old rating criteria for PTSD provided that a 30 percent 
disability rating for depression was assigned when there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; the 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, and efficiency and reliability 
levels as to produce definite industrial impairment. 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

[In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court)) stated that the 
term "definite" in 38 C.F.R. § 4.132 (1996) was "qualitative" 
in character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate reasons and bases for its decision. 
See 38 U.S.C.A. § 7104(d) (1) (West 1991).  In a precedent 
opinion, the General Counsel of the VA concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more that 
moderate but less than rather large." 59 Fed. Reg. 4752 
(1994), VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound 
by this interpretation of the term "definite." See 38 
U.S.C.A. § 7104(c) (West 2002).]

A 50 percent schedular evaluation was warranted where the 
appellant's ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired; by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation was assigned where the appellant's 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired; the 
psychoneurotic symptoms of such severity and persistence that 
there was severe impairment in the ability to obtain or 
retain employment.  The maximum schedular evaluation (100 
percent) was granted where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 
demonstrably unable to obtain or retain employment. 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

The veteran's service-connected PTSD is currently evaluated 
in accordance with 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009) under the general rating formula for mental disorders.  
Under these rating criteria, a 30 percent evaluation is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating for PTSD is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130 (2009).

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. Id.

Factual Background

A VA mental health intake assessment dated in October 1993 
noted that the Veteran had been referred for treatment by the 
Northland Vietnam Veterans Association.  He was observed to 
be clean and neatly dressed with good eye contact and no 
evidence of derailment or delusions.  Mood was sad although 
he presented himself as composed and in good control.

It was reported that the appellant had no mental health 
treatment history, although he had been treated for alcohol 
abuse as an inpatient in 1970 and 1991.  Extensive family 
background, social, military and post service history was 
recited.  The Veteran related that he had not worked in three 
years although he had attended 22 interviews and had a good 
resume.  He stated that as a 45 year old construction laborer 
and Vietnam Veteran, it was difficult to get a job.  He said 
that he had used drugs in the past but currently avoided 
them.  He also related that he still drank but 'not a lot'.  
The appellant stated that he hardly slept at all and 
occasionally still dreamed about Vietnam.  He said that on 
other occasions, he might sleep the whole day.  It was noted 
that he had experienced a flashback once and had become 
panicky.  He said he had no legal difficulties.  The Veteran 
recounted a long period of drifting and hitchhiking from 1971 
to 1980, riding the rails and living out in the woods and 
National Parks but not in the usual campsites.  He said that 
he did not like to live inside of buildings and seldom did 
so.  He related that he had met a woman in Seattle and that 
they had a daughter, but that he was too 'too wild, drunk and 
crazy" and they had parted ways.  He described his daughter 
as 'the greatest thing in my life' and wanted to improve 
himself and to be a better person.  He stated that he had had 
some good experiences, including climbing to the top of Mount 
Rainier and Mount Shasta, and also rafting down the Salmon 
River.  He related, however, that his experiences in Vietnam 
had 'scarred my entire family.'  

The Veteran was reported to have stated that he was trying to 
do what people told him to do, and that that was the reason 
he had applied for disability, although he did not want it.  
Psychological testing was administered that disclosed 
findings of a history consistent with alcohol abuse, a 
moderate level of depression and anger, and episodic 
impulsive binges followed by guilt and remorse.  It was 
reported that he had much anxiety and obsessive compulsive 
defenses.  A global assessment of functioning (GAF) score of 
50/55 was provided.  

VA clinic notes dated between October 1993 and January 1994 
reflect that the appellant received continuing follow-up for 
psychiatric symptoms.  

The Veteran was afforded VA psychological testing and a VA 
examination for compensation and pension purposes in April 
1994.  He provided extensive background history, to include 
military and post service experiences that included 
polysubstance abuse, domestic violence resulting in his 
spending a year in jail for assault in 1981, and aimless 
living.  It was noted that he was in contact with vocational 
rehabilitation but was not felt to be stable enough to 
officially enter the program.  

The Veteran stated that he had difficulty going to sleep and 
staying asleep due to monthly war-related nightmares.  He 
said that he had daily flashbacks which interfered with his 
concentration.  He related that he had a startle response, 
was hypervigilant, and mildly agoraphobic, and had no 
organizational ties.  The Veteran stated that he felt guilty 
about surviving the war and about things he did or did not 
do, but currently felt better about such things.  He related 
that he had had some suicidal thoughts but had made no 
attempts.  The appellant reported crying spells, sometimes 
about nothing at all.  He said he had no interests outside of 
his daughter.  He related that he had some "blank spaces" 
in this memory for Vietnam events.

On mental status examination, the Veteran was observed to be 
casually dressed, reasonably neat in appearance, pleasant, 
oriented, alert and cooperative.  Affect was appropriate.  
Speech was normal and associations were coherent and 
relevant.  Intellectual functioning was grossly intact.  
Following mental status examination, the examiner commented 
that the Veteran had various PTSD symptoms.  It was found 
that there was no history or current evidence of psychosis.  
Axis I diagnoses were rendered of PTSD and history of 
polydrug abuse with drug abuse at a lesser level currently.  
On Axis IV, it was felt that his psychosocial stressors were 
moderate to severe, including unemployment, difficult living 
conditions and instability.  A GAF score of 50 was provided. 

By rating action dated in October 1996, service connection 
for PTSD was granted and a 30 percent disability rating was 
established, effective from October 20, 1993.

VA outpatient clinic notes dated between July and November 
1996 reflect that the appellant was attempting his second 
treatment for chemical dependency, primarily for alcohol 
abuse.  It was noted that PTSD had been diagnosed and that he 
was currently receiving therapy in this regard.  
Psychological testing revealed that he scored in the severe 
depression range.  The Veteran was shown to be alert, 
cooperative and fully oriented in all spheres at the time of 
the interview and there was no indication of a thought 
disorder.  Mood was dysphoric with appropriate affect.  
Memory appeared to be adequate to participate in the program 
at that time.  It was opined that depression might interfere 
with memory and concentration to some extent.  It was felt 
that the Veteran had many unresolved Vietnam issues as well 
as resentments concerning VA.  It was recommended that he 
participate in the Vietnam Veterans Support Group and a 
referral was generated.  

Subsequent VA outpatient clinic notes show that that 
appellant was motivated and positive in attitude and that he 
continued to benefit from the program.  In November 1996, it 
was recorded that his former girlfriend called with concerns 
regarding his mental state, noting that he had been 'living 
in the jungle' with what appeared to be flashbacks.  She 
related that he had been threatening her and her current 
boyfriend since their breakup, and that she would be 
obtaining a protective order.  

A VA clinical note dated in May 1998 indicates that the 
Veteran was treated at St. Cloud VA Medical Center from July 
through October 1997, although a July 1998 VA list of Past 
Clinic Visits relating to the PTSD support group and other 
mental health treatment reflects that he cancelled at least 
75 appointments between October 1996 and March 1997 and was a 
"no show" for two.  

A clinical examination was performed by M. Fightlin, M.A., 
for disability purposes in December 1996.  It was noted that 
the Veteran had been on Social Security disability since 1993 
and that current disability allegations included Agent Orange 
complications, neuropathy, tenitis, PTSD and depression.  It 
was noted that he had a long history of alcohol abuse with 
innumerable blackouts.  Under the heading of Current Level of 
Daily Functioning, it was noted that the appellant was 
interested in playing golf in season, liked to walk, enjoyed 
watching movies, and following football, basketball and 
baseball.  He also liked to collect coins.  He was reported 
that he lived alone in an apartment and that on a typical 
day, he was up by noon, bathed at least every other day, and 
ate when he was hungry, but not regularly.  He spent the 
afternoon and evening watching television or might go to the 
store for something to eat or just to do something.  He said 
that he fell asleep in front of the television, sometimes at 
7:00PM or 4:00AM.  The Veteran related that before renting 
the apartment three weeks before, he lived in a hotel but 
said he did not associate with the people there because they 
were "crazy".  He stated that he did not communicate with 
anyone on a daily basis but went to a veterans' group once a 
week.  He said that he talked to his daughter several times a 
week by telephone and took her out to eat three or four times 
a year.  The Veteran related that he had no friends and 
described himself as a loner.  He said that that he got along 
poorly with authority figures.  It was noted that he had not 
worked since 1990 and that between 1968 and 1990, had worked 
less than half the time.  It was reported that with one 
exception, he had never held a job longer than six months, 
and had been fired from at least 12 jobs.  The Veteran stated 
that he did not want to get to know people and did not allow 
people to get close to him.  He said that he worked to get 
money in his pocket and that once he got it he was gone.  

On mental status examination, the Veteran was observed to be 
clean and groomed but that his clothing smelled unwashed.  No 
atypical psychomotor activity was observed.  The appellant 
was noted to be tense, but pleasant and cooperative.  Eye 
contact was good.  Ability to communicate was good.  Stream 
of consciousness was spontaneous and organized.  Thinking was 
relevant, coherent and goal directed. Thought content was 
within normal limits.  There was no evidence of 
hallucinations, delusions, obsessive thoughts or paranoid 
ideas.  Affective tone was broad and mood was good.  Insight 
was normal  Concentration and memory were intact.  The 
Veteran appeared to be alert and well oriented.  Tentative 
diagnoses of alcohol dependence in partial remission and 
PTSDS were rendered.  A GAF score of 50 was provided.  The 
examiner commented that the Veteran was able to understand, 
retain and follow fairly complex instructions.  It was felt 
that he would not be able to maintain pace and persistence 
with routine, and repetitive tasks, and was restricted to 
brief, superficial interactions with the public, fellow 
workers and supervisors.  It was found that he would function 
best in work that provided relative freedom from high 
pressure and tense interpersonal relationships.  The examiner 
stated, however, that given his PTSD and job history, "I 
doubt that he would handle the stress of the work place 
satisfactorily over time."

In February 1997, the Veteran was afforded a comprehensive 
examination by M. L. McCutcheon, M.D., for Social Security 
disability purposes.  It was noted that he had been 
discharged from St. Cloud VA Hospital in October 1996 after a 
four-month stay for depression and PTSD.  The appellant 
related that he had been taking Prozac and Trazodone and had 
'good days and bad days'.  He said he had not had any suicide 
attempts but did tend to isolate himself when he was 
stressed.  It was noted that he was in a support group for 
PTSD and seemed to like that experience.  It was reported 
that he was currently awaiting admission to a hospital in 
Topeka, Kansas for treatment of survivor's guilt problems.  

The Veteran stated that because of his experiences in 
Vietnam, he was hypervigilant, unable to sit by an open 
window, became frightened of heights, and had a startle 
response that caused him to dive for cover.  He said that on 
several occasions when observing plowed or bulldozed fields, 
he had driven into the ditch.  He related that he had once 
attempted a sightseeing tour by helicopter and had severe 
immediate flashbacks.  The Veteran reported that he had been 
told he had a 'death wish' because of his participation in 
such activities as mountain climbing and river rafting by 
himself.  He stated that he had been involved in at least 
half a dozen automobile accidents driving alone.  He said 
that he had lived in isolation in the Idaho and Arkansas 
mountains in the past.  The appellant stated that he had 
difficulty relating to people of either sex and that he had 
been divorced three times.  Following physical examination, 
the diagnoses included PTSD by history with associated 
depression and history of chemical addiction, particularly 
alcohol, now recovering, by history. 

The ensuing record reflects that the Veteran was scheduled 
for a compensation and pension examination in September 1998 
to evaluate the current status of service-connected PTSD but 
that he did not report.  He was advised by letter dated in 
March 1999 that he needed to be examined to adequately rate 
his PTSD and was requested to reply to the letter as to 
whether or not he wished to report for examination.  In April 
1994, the Veteran responded that he wanted to be rescheduled 
for an examination.  He also contacted VA to authorize 
retrieval of Social Security records and to request a 
personal hearing.  He failed to report for VA examination in 
June 1999.  

The Veteran requested a VA Travel Board hearing in December 
2000 but did not appear when hearings were scheduled for him 
in March 2001 and June 2001.  He was advised by letter in 
October 2002 that he would be scheduled for VA examination.  
The appellant failed to report for that examination in 
November 2002.  The case was remanded by a decision of the 
Board in September 2003, to include a request to schedule the 
Veteran for a VA psychiatric examination.  He failed to 
report for that appointment in December 2004.  The record 
contains an October 2007 compilation of the numerous clinical 
visits that Veteran was scheduled for between 1993 and 2004 
which reflect that he cancelled or was a no-show on many of 
those occasions, or that no action was taken.  

On most recent VA remand in March 2008 included a request for 
VA examination.  The Veteran was informed by letter in August 
2008 that he would be scheduled for a VA examination and that 
if he failed to report without good cause, the claim would be 
rated based on the evidence of record.  The appellant failed 
to report for VA examination in September 2008.  

Legal Analysis

The Board observes that despite the fact the veteran displays 
symptoms of PTSD that are significant, including flashbacks, 
nightmares, anxiety, depression, sleep impairment, anger, 
isolation behaviors, episodic impulse binging, survivor's 
guilt, hypervigilance, and startle response which result in 
significant deficiencies in such areas as work, and 
interpersonal relations, the Board finds that the currently 
available clinical evidence does not present a basis for a 
higher initial disability evaluation.  VA and private 
examiners have reported that he is well oriented, alert and 
cooperative and that affect is appropriate.  Speech has been 
normal and associations are coherent and relevant.  
Intellectual functioning is grossly intact and there is no 
evidence of a thought disorder.  Thinking has been described 
as relevant, coherent and goal directed.  Thought content is 
within normal limits.  There is no evidence of auditory or 
visual hallucinations, delusions, or paranoid ideas.  No 
atypical psychomotor activity is observed and he has good 
judgment and insight.  The record reflects that the Veteran 
has been described as fairly groomed and adequately dressed.  
He is not shown to have homicidal ideation, and no ongoing 
impulse control problems have been recorded.  Although he has 
indicated that he has had suicidal thoughts, there is no 
evidence of any intent or plan.  In 1993, the appellant 
reported feeling panicky when having a flashback, but panic 
attacks are substantiated in the clinical data.  The record 
does not reflect that the Veteran's concentration and memory 
are impaired to any significant extent.

The record does reflect that the appellant has a long and 
substantial substance abuse history with alcohol and illicit 
drugs for which he has received extensive treatment.  
However, it is shown that he has reported long periods of 
relative sobriety.  It appears that there had been 
improvement in the Veteran's everyday functioning with a 
reported decrease in substance use when evaluated in 1996 and 
1997 for disability purposes.  The latest available clinical 
data indicate that his home life had become more stable as he 
had acquired an apartment.  Though still depicting himself as 
a loner, it was shown that he was attending a PTSD group and 
was appreciating that experience.  He reported a good 
relationship with his daughter, and voiced interests and 
pastimes such as playing golf, walking, watching movies, 
collecting coins and following football, basketball and 
baseball.  This is in sharp contrast to a statement he made 
in 1993, when he stated that he had no interests.  

The Board notes that the veteran's GAF has been found to be 
between 50 and 55 during the appeal period.  This comports 
with moderate to serious symptoms and is consistent with the 
level of psychiatric impairment contemplated by the currently 
assigned 30 percent evaluation.  It is found that the lower 
GAF score of 50 does not conclusively establish that the 
veteran's PTSD has worsened to the extent that the criteria 
for the 50 percent evaluation are met.  In this regard, the 
Board points out that the evidence does not demonstrate any 
symptomatology that is consistent with flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long-term memory, 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood, and active suicidal ideation, 
obsessional rituals, illogical speech, or depression 
affecting the ability to function independently appropriately 
and effectively, spatial disorientation, and neglect of 
personal appearance and hygiene for which higher ratings 
might be warranted.  

The Board observes that the Veteran clearly has a problematic 
job history, and has been granted Social Security disability 
for reasons that include psychiatric symptoms.  An examiner 
for disability determination purposes stated in 1997 that 
there was doubt that the appellant could handle the stresses 
of the work place satisfactorily over time given his PTSD and 
job history.  The Board points out, however, that as shown 
previously and throughout the appeal period, the record 
reflects that the appellant's overall cognitive functioning 
is remarkably intact on the whole, and the most recent 
clinical evaluations have determined that PTSD symptoms are 
no more than serious on the GAF scale.  The record appears to 
show that there had been some improvement in the appellant's 
condition over the years between 1993 and 1997 which is when 
the last clinical data in this regard was able to be 
obtained.  For the foregoing reasons, the Board finds that 
the overall symptoms exhibited by the veteran due solely to 
PTSD are consistent with no more than definite industrial 
impairment, and shows that he generally functions 
satisfactorily, with no more than occasional decrease in work 
efficiency relative to the pertinent rating criteria in this 
instance.  The Board thus finds that the currently assigned 
disability rating adequately contemplates and more nearly 
approximates the criteria for the 30 percent evaluation for 
PTSD as the evidence stands at present.

Additionally, there is no showing that the PTSD 
symptomatology demonstrated between 1993 and 1997 reflects 
such an exceptional or unusual disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  In this regard, the Board notes that the 
disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating).  Moreover, the condition is not shown to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b) (1) (2009). See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board thus finds that the preponderance of the evidence 
is against the claim for a higher initial rating for PTSD 
since the date of service connection See Fenderson v. West, 
12 Vet. App. 119 (1999).

Additionally, the Board would point out that as reported 
previously, the Veteran has failed to respond to at least 
five VA requests to report for examination since 1998.  In 
order for VA to process claims, individuals applying for 
benefits have a responsibility to cooperate with the agency 
in the gathering of evidence necessary to establish 
continuing entitlement to benefits. See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  There is no indication in the 
record that the RO correspondence to the Veteran has been 
returned due to an insufficient address, or that the Veteran 
is not getting communications sent to him.  When entitlement 
or continued entitlement to a benefit cannot be established 
or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, action shall be taken in 
accordance with paragraph (c) of this section as appropriate. 
38 C.F.R. § 3.655(a) (2009).  38 C.F.R. 3.655(c) (2009) 
provides that when a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase the claim shall be denied. Id.  

The record also reflects that as of this writing, it has been 
almost a decade since there has been any type of 
correspondence from the appellant.  It also appears that he 
has not sought any VA treatment during the same time frame.  
The Board points out that with exceptions not here 
applicable, VA regulations provide that where evidence 
requested in connection with an original claim, claim for 
increase, claim to reopen, or for the purpose of determining 
continued entitlement is not furnished within one year after 
the date of request, the claim will be considered abandoned.  
After the expiration of one year, further action will not be 
taken unless a new claim is received.  Where the Veteran 
fails without adequate reason to respond to an order to 
report for VA examination within one year of the date of 
request...the claim for such benefits will be considered 
abandoned.38 C.F.R. § 3.158 (2009).  In view of the 
foregoing, the Veteran appears to have abandoned his claim 
with respect to the issue of entitlement to an initial rating 
in excess of 30 percent for PTSD. 38 C.F.R. § 3.158(a) 
(2009).  Because the Board finds that the Veteran's claim has 
been abandoned the appeal is also denied on this basis.  The 
Board might also add that he is always entitled to file a new 
claim in this regard if he so desires.




ORDER

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


